DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.  	The following is an examiner’s statement of reasons for allowance:	The closest prior art, Fukasawa US PGPub. 2013/0082401 teaches most of the limitations (see fig. 1) of claim 1, except the limitation “wherein a level of a bottom surface of the auxiliary contact is higher than a level of a top surface of an uppermost interconnection line of the first plurality of interconnection lines of the first sub chip.”  	Another prior art, Takahashi et al., US PGPub. 2011/0233702 teaches the limitation “wherein a level of a bottom surface of the auxiliary contact (40, fig. 4) is higher than a level of a top surface of an uppermost interconnection line (57, fig. 4) of the first plurality of interconnection lines of the first sub chip (55)” but fails to teach the rest of the limitations of claim 1 including the limitation “the second plurality of interconnection lines of the second sub chip comprises a first interconnection line with a first opening and a second interconnection line with a second opening, wherein a center of the second opening is horizontally offset from a center of the first opening in a direction parallel to the first substrate and the second substrate, wherein the through contact comprises an auxiliary contact that extends in the first opening and the second opening toward the first sub chip.”
Therefore, the prior arts of record taken alone or in combination neither anticipates nor renders obvious: 	a semiconductor device wherein “the second plurality of interconnection lines of the second sub chip comprises a first interconnection line with a first opening and a second interconnection line with a second opening, wherein a center of the second opening is horizontally offset from a center of the first opening in a direction parallel to the first substrate and the second substrate, wherein the through contact comprises an auxiliary contact that extends in the first opening and the second opening toward the first sub chip, and wherein a level of a bottom surface of the auxiliary contact is higher than a level of a top surface of an uppermost interconnection line of the first plurality of interconnection lines of the first sub chip,” as recited in claim 1;  	a semiconductor device wherein “the second plurality of interconnection lines of the second sub chip comprises a first interconnection line with a first opening and a second interconnection line with a second opening, wherein a center of the second opening is horizontally offset from a center of the first opening, wherein the through contact comprises: an auxiliary contact extending in the first opening and the second opening and toward the first sub chip; and a main contact electrically connected to an uppermost interconnection line of the first plurality of interconnection lines of the first sub chip, and wherein a level of a bottom surface of the auxiliary contact is higher than a level of a bottom surface of the main contact,” as recited in claim 11; and  	a semiconductor device wherein “wherein the upper interconnection line comprises a first interconnection line having a first opening, and a second interconnection line on the first interconnection line and having a second opening, wherein a center of the second opening is horizontally offset from a center of the first opening in a direction parallel to the first substrate, wherein the through contact comprises: an auxiliary contact extending in the second opening and the first opening and toward the first substrate; and a main contact electrically connected to the lower interconnection line, and wherein a level of a bottom surface of the auxiliary contact is higher than a level of a bottom surface of the main contact,” as recited in claim 16. 	Claims 2-10, 12-14 and 17-20 are also allowed for further limiting and depending upon allowed clais1, 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892